        1   WO                                                                                      JL

        2
        3
        4
        5
        6                          IN THE UNITED STATES DISTRICT COURT
        7                              FOR THE DISTRICT OF ARIZONA
        8
        9    Bruce J. Dent, Jr.,                              No. CV 20-00201-PHX-MTL (DMF)
       10                           Plaintiff,
       11    v.                                               ORDER
       12
             Corizon Incorporated, et al.,
       13
       14                           Defendants.
       15
       16          On January 27, 2020, Plaintiff Bruce J. Dent, Jr., who is confined in the Arizona
       17   State Prison Complex-Yuma, filed a pro se civil rights Complaint pursuant to 42 U.S.C.
       18   § 1983 and an Application to Proceed In Forma Pauperis. In a January 29, 2020 Order, the
       19   Court granted the Application to Proceed and dismissed the Complaint because Plaintiff
       20   had failed to state a claim. The Court gave Plaintiff 30 days to file an amended complaint
       21   that cured the deficiencies identified in the Order.
       22          After requesting and receiving two extensions of time, on March 23, 2020, Plaintiff
       23   filed a First Amended Complaint (Doc. 12). The Court will order Defendant Delgado to
       24   answer Count One of the First Amended Complaint and will dismiss the remaining claims
       25   and Defendants without prejudice.
       26   I.     Statutory Screening of Prisoner Complaints
       27          The Court is required to screen complaints brought by prisoners seeking relief
       28   against a governmental entity or an officer or an employee of a governmental entity. 28


TERMPSREF
            1   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
            2   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
            3   relief may be granted, or that seek monetary relief from a defendant who is immune from
            4   such relief. 28 U.S.C. § 1915A(b)(1)–(2).
            5          A pleading must contain a “short and plain statement of the claim showing that the
            6   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
            7   not demand detailed factual allegations, “it demands more than an unadorned, the-
            8   defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
            9   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
        10      conclusory statements, do not suffice.” Id.
        11             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
        12      claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
        13      550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
        14      that allows the court to draw the reasonable inference that the defendant is liable for the
        15      misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
        16      relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
        17      experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
        18      allegations may be consistent with a constitutional claim, a court must assess whether there
        19      are other “more likely explanations” for a defendant’s conduct. Id. at 681.
        20             But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
        21      must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
        22      (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
        23      standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
        24      U.S. 89, 94 (2007) (per curiam)).
        25      II.    First Amended Complaint
        26             In his four-count First Amended Complaint, Plaintiff sues Assistant Facility Health
        27      Administrator Michael Delgado and Nurse Practitioners Dorothy Igwe, Marianne Powell,
        28


TERMPSREF
                                                               -2-
            1   and Joanna Burns. Plaintiff asserts claims of constitutionally inadequate medical care. He
            2   seeks monetary, declaratory, and injunctive relief.
            3          In Count One, Plaintiff alleges that he sustained a work-related injury on February
            4   5, 2018. On February 17, 2018, Plaintiff submitted a Health Needs Request (HNR) for an
            5   emergency MRI or CT scan because the ligaments and tendons in his hand were torn. The
            6   response to the HNR states that Plaintiff was seen on the nurse’s line and referred to the
            7   provider.   On March 13, 2018, Plaintiff submitted an HNR to the Facility Health
            8   Administrator (FHA), in which he “made them aware” of his injury and requested an MRI
            9   or CT scan, because “inadequate care [was] being administered to [him].” Plaintiff told
        10      “them” he needed surgery. The response to the HNR stated that his consultation was being
        11      reviewed.
        12             On March 27, 2018, Plaintiff submitted an Informal Complaint Resolution,
        13      complaining of pain and inadequate treatment and requesting to see a specialist. On April
        14      13, 2018, Plaintiff was sent to physical therapy and was “forced to endure excruciating
        15      pain.” The physical therapist advised him that the pain was “due to inactive use for such a
        16      long period of time.” The physical therapist “had no knowledge as to the extent” of
        17      Plaintiff’s injury. The physical therapy consisted of Plaintiff gripping and twisting a rubber
        18      net, grinding rice in a bowl, stretching and forcing his fingers open, pedaling a bicycle, and
        19      other “unmemorable exercises.” During the session, Plaintiff made the therapist aware of
        20      a “snap” in his hand during one of the exercises.
        21             On April 19, 2018, Plaintiff submitted an HNR to the FHA, inquiring whether
        22      reconstructive surgery had been requested. The response to the HNR stated that Plaintiff
        23      was seen on the nurse’s line and referred to the provider. The same day, Plaintiff was given
        24      “hand and finger exercises papers” by an unknown provider. On April 23, 2018, J. Todd
        25      responded to the Informal Complaint and stated that Plaintiff’s specialist appointment was
        26      approved and had been scheduled. On April 25, 2018, Plaintiff submitted a second
        27      Informal Complaint, complaining that he was not receiving proper care and inquiring why
        28


TERMPSREF
                                                            -3-
            1   he was sent out to physical therapy without “them” knowing the nature of his injury.
            2   Plaintiff did not receive a response to the Informal Complaint.
            3          On May 4, 2018, Plaintiff submitted an HNR to the medical department, stating that
            4   he was in pain and that physical therapy had made his hand worse. Plaintiff wrote that
            5   “something shifted” in his hand, causing unbearable pain. He also “mentioned” ligament
            6   and tendon damage and asked why he was not receiving the help he desperately needed.
            7   The response to the HNR stated that Plaintiff was seen on the nurse’s line and referred to
            8   the provider for evaluation. The same day, Plaintiff submitted an HNR to the medical
            9   department, asking whether it was safe for him to take “so much ibuprofen and aspirin”
        10      and asking what “actions were taking place” to prevent him from further harm. Plaintiff
        11      stated that he would “like it to go on record.” The response to the HNR stated that Plaintiff
        12      was seen on the nurse’s line and referred to the provider for follow-up.
        13             On May 17, 2018, Plaintiff submitted an Inmate Grievance stating that the
        14      contracted healthcare provider for Arizona Department of Corrections (ADC) prisoners,
        15      Corizon, was being deliberately indifferent to Plaintiff’s serious injury. On May 30, 2018,
        16      Plaintiff submitted an HNR to the mental health department, requesting anger management
        17      treatment. The response to the HNR stated that Plaintiff was referred to mental health. On
        18      June 25, 2018, Plaintiff sent a letter to the Prison Law Office, seeking help.
        19             On July 3, 2018, Plaintiff submitted an HNR to the FHA, complaining that he was
        20      suffering unnecessary pain and was being deliberately disregarded. The response to the
        21      HNR stated that the consultation was approved and was in scheduling. During the week
        22      of July 13, 2018, Plaintiff received a letter from Tania Amarillas of the Prison Law Office,
        23      which stated that “they” had reviewed Plaintiff’s medical records and advised him to
        24      contact them if he was not “sent out on a specific date.” On July 17, 2018, Defendant
        25      Delgado responded to Plaintiff’s Inmate Grievance, stating investigation into Plaintiff’s
        26      “issue” included a review of his medical records, and the records indicated that he had been
        27      seen by a physical therapist on April 13, 2018. Delgado stated that the documentation in
        28


TERMPSREF
                                                            -4-
            1   Plaintiff’s chart indicated he was to continue onsite therapy, and that necessity for ongoing
            2   physical therapy visits was not demonstrated.
            3          On October 15, 2018, Plaintiff underwent an MRI of his hand. The MRI showed
            4   significant damage, that is, a longitudinal split of the radial collateral ligament of the third
            5   metacarpophalangeal (MCP) joint, third MCP joint effusion, radial and ulnar collateral
            6   ligament thickening and tears of the second and fourth MCPs, and volar subluxation of the
            7   second proximal phalanx relative to the metacarpal. Plaintiff has a permanent saddle
            8   deformity as a result of not getting adequate care in a timely manner, and he is now
            9   suffering post-surgical arthritis.
        10             Plaintiff alleges that Defendant Delgado violated Plaintiff’s Eighth Amendment
        11      rights by allowing him to “go through so much unnecessary pain and suffering.” Plaintiff
        12      asserts that Delgado was aware of his serious injury because Delgado stated in response to
        13      Plaintiff’s Inmate Grievance that he had reviewed Plaintiff’s medical records and “made
        14      no effort to rectify [his] chronic injury.”
        15             In Count Two, Plaintiff alleges that on April 19, 2018, he explained to Defendant
        16      Igwe “all of the hardships” Plaintiff had been “dealing with” regarding inadequate
        17      healthcare. Plaintiff had recently been sent out to physical therapy, and he expressed to
        18      Igwe his frustrations. Igwe told him that he must continue with physical therapy, and he
        19      would not be “administered to” until he completed 16 weeks of physical therapy. Igwe
        20      stated that “then and only then” would a consultation with a hand specialist be
        21      recommended.
        22             On April 25, 2018, Plaintiff submitted an Inmate Informal Complaint Resolution
        23      regarding Igwe’s “statement” and the “complete disregard” that was shown toward him
        24      and his chronic injury. Igwe was Plaintiff’s primary provider at that time, and she failed
        25      to appeal the physical therapy decision, which caused him to suffer unnecessary pain
        26      through the entire 16-week period and beyond. Igwe reviewed Plaintiff’s medical records
        27      and was “fully aware” that Plaintiff needed an MRI because his hand was still swollen two
        28      months after his injury. Plaintiff “obeyed” Igwe’s directives and continued self-physical


TERMPSREF
                                                              -5-
            1   therapy until completion, “all the while” damaging his hand further without being aware
            2   of doing so.
            3          In Count Three, Plaintiff alleges that Defendant Powell was his primary care
            4   provider for “a period of time” and allowed him to endure unnecessary pain and suffering.
            5   Powell “did what she could” for Plaintiff at the time, but her “overall care was inadequate”
            6   because it left him “permanently mangled.” Plaintiff requested an MRI via several HNRs,
            7   including on February 17, 2018, when he requested an emergency HNR for an MRI or CT
            8   scan. On March 13, 2018, Plaintiff submitted an HNR to the FHA, requesting an MRI or
            9   CT scan.       On April 19, 2018, Plaintiff submitted an HNR to the FHA, requesting
        10      reconstructive surgery. On May 4, 2018, Plaintiff submitted an HNR to the medical
        11      department, complaining of pain and that physical therapy was making his hand worse. On
        12      May 30, 2018, Plaintiff submitted an HNR stating that he was enduring “pain and
        13      complications.” All the names on the responses Plaintiff received were illegible or were
        14      only initialed and stated that Plaintiff would be referred to the provider.
        15             Plaintiff alleges that Defendant Powell was aware that Plaintiff needed and MRI,
        16      but it was delayed so long that Plaintiff sustained permanent damage.
        17             In Count Four, Plaintiff alleges that Defendant Burns was his primary care provider
        18      “for a period of time during the many stages” of his chronic injury. Defendant Burns “did
        19      what she could” to treat his injury, but it was inadequate “for the simple fact that her
        20      treatment caused” a saddle deformity. Burns could not provide Plaintiff with adequate
        21      treatment because she was told by a Utilization Management doctor that “these types of
        22      injuries tend to heal themselves.” It was because of Utilization Management’s “denial”
        23      that Defendant Burns could not “get [Plaintiff] an MRI,” but it was her responsibility to
        24      give Plaintiff adequate treatment. Plaintiff submitted an Inmate Letter to Defendant Burns,
        25      thanking her for the care she provided, although he did not get the chronic care that he
        26      desperately needed.
        27             Plaintiff’s chronic injury healed incorrectly because it was neglected for so long.
        28      Plaintiff sustained the injury on February 5, 2018 but did not undergo an MRI until October


TERMPSREF
                                                             -6-
            1   15, 2018, and he did not undergo reconstructive surgery until April 15, 2019. As a result,
            2   Plaintiff is permanently damaged, has a saddle deformity, and is suffering post-surgical
            3   arthritis.
            4   III.    Failure to State a Claim
            5           To prevail in a § 1983 claim, a plaintiff must show that (1) acts by the defendants
            6   (2) under color of state law (3) deprived him of federal rights, privileges or immunities and
            7   (4) caused him damage. Thornton v. City of St. Helens, 425 F.3d 1158, 1163-64 (9th Cir.
            8   2005) (quoting Shoshone-Bannock Tribes v. Idaho Fish & Game Comm’n, 42 F.3d 1278,
            9   1284 (9th Cir. 1994)). In addition, a plaintiff must allege that he suffered a specific injury
        10      as a result of the conduct of a particular defendant and he must allege an affirmative link
        11      between the injury and the conduct of that defendant. Rizzo v. Goode, 423 U.S. 362, 371-
        12      72, 377 (1976).
        13              Not every claim by a prisoner relating to inadequate medical treatment states a
        14      violation of the Eighth Amendment. To state a § 1983 medical claim, a plaintiff must show
        15      (1) a “serious medical need” by demonstrating that failure to treat the condition could result
        16      in further significant injury or the unnecessary and wanton infliction of pain and (2) the
        17      defendant’s response was deliberately indifferent. Jett v. Penner, 439 F.3d 1091, 1096 (9th
        18      Cir. 2006).
        19              “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d
        20      1051, 1060 (9th Cir. 2004). To act with deliberate indifference, a prison official must both
        21      know of and disregard an excessive risk to inmate health; “the official must both be aware
        22      of facts from which the inference could be drawn that a substantial risk of serious harm
        23      exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).
        24      Deliberate indifference in the medical context may be shown by a purposeful act or failure
        25      to respond to a prisoner’s pain or possible medical need and harm caused by the
        26      indifference. Jett, 439 F.3d at 1096. Deliberate indifference may also be shown when a
        27      prison official intentionally denies, delays, or interferes with medical treatment or by the
        28      way prison doctors respond to the prisoner’s medical needs. Estelle v. Gamble, 429 U.S.


TERMPSREF
                                                            -7-
            1   97, 104-05 (1976); Jett, 439 F.3d at 1096.
            2          Deliberate indifference is a higher standard than negligence or lack of ordinary due
            3   care for the prisoner’s safety. Farmer, 511 U.S. at 835. “Neither negligence nor gross
            4   negligence will constitute deliberate indifference.” Clement v. California Dep’t of Corr.,
            5   220 F. Supp. 2d 1098, 1105 (N.D. Cal. 2002); see also Broughton v. Cutter Labs., 622 F.2d
            6   458, 460 (9th Cir. 1980) (mere claims of “indifference,” “negligence,” or “medical
            7   malpractice” do not support a claim under § 1983). “A difference of opinion does not
            8   amount to deliberate indifference to [a plaintiff’s] serious medical needs.” Sanchez v. Vild,
            9   891 F.2d 240, 242 (9th Cir. 1989). A mere delay in medical care, without more, is
        10      insufficient to state a claim against prison officials for deliberate indifference. See Shapley
        11      v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985).                 The
        12      indifference must be substantial. The action must rise to a level of “unnecessary and
        13      wanton infliction of pain.” Estelle, 429 U.S. at 105.
        14             Although pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S. 519,
        15      520-21 (1972), conclusory and vague allegations will not support a cause of action. Ivey
        16      v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). Further, a
        17      liberal interpretation of a civil rights complaint may not supply essential elements of the
        18      claim that were not initially pled. Id.
        19             A.     Defendant Igwe
        20             Plaintiff alleges Defendant Igwe told him that he must complete 16 weeks of
        21      physical therapy before a specialist consultation would be recommended. Plaintiff further
        22      claims that Igwe failed to appeal the physical therapy decision. However, Plaintiff does
        23      not allege that Igwe made the decision to send Plaintiff for physical therapy rather than for
        24      a specialist consultation. Plaintiff also does not allege any facts to support a conclusion
        25      that Igwe had any authority to appeal the decision to send Plaintiff to physical therapy. As
        26      presented, Plaintiff has not stated an Eighth Amendment deliberate indifference claim
        27      against Igwe. The Court will therefore dismiss Defendant Igwe and Count Two.
        28      ….


TERMPSREF
                                                             -8-
            1          B.     Defendant Powell
            2          In Count Three, Plaintiff alleges Defendant Powell was aware that Plaintiff needed
            3   and MRI, but it was delayed so long that Plaintiff sustained permanent damage. Plaintiff’s
            4   allegations against Powell are too vague and conclusory to state a claim. Plaintiff claims
            5   Powell’s overall treatment was inadequate because the MRI was delayed, but he does not
            6   allege any facts to support a conclusion that Powell was involved in any decisions
            7   concerning Plaintiff’s requests for an MRI. Plaintiff provides no factual detail concerning
            8   the treatment Powell provided; he states only that she “did what she could.” Plaintiff has
            9   not stated an Eighth Amendment deliberate indifference claim against Powell.
        10      Accordingly, the Court will dismiss Defendant Powell and Count Three.
        11             C.     Defendant Burns
        12             Plaintiff alleges that although Defendant Burns “did what she could,” she could not
        13      provide Plaintiff adequate treatment because Utilization Management told her that hand
        14      injuries like Plaintiff’s tended to heal themselves. Plaintiff alleges no facts concerning
        15      Burns’s treatment, let alone that her treatment was deliberately indifferent. Plaintiff has
        16      not alleged facts to support a conclusion that Burns had any authority to overrule or
        17      disregard Utilization Management’s decisions. Thus, Plaintiff fails to state an Eighth
        18      Amendment deliberate indifference claim against Defendant Burns, and this Defendant
        19      will be dismissed, as will Count Four.
        20      IV.    Claims for Which an Answer Will be Required
        21             Plaintiff alleges Defendant Delgado denied his Inmate Grievance, despite being
        22      aware of Plaintiff’s serious medical needs. Liberally construed, Plaintiff has stated an
        23      Eighth Amendment deliberate indifference claim in Count One against Defendant Delgado
        24      in his individual capacity. The Court will require Defendant Delgado to answer Count
        25      One.
        26      V.     Warnings
        27             A.     Release
        28             If Plaintiff is released while this case remains pending, and the filing fee has not


TERMPSREF
                                                           -9-
            1   been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
            2   that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
            3   (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
            4   result in dismissal of this action.
            5             B.     Address Changes
            6             Plaintiff must file and serve a notice of a change of address in accordance with Rule
            7   83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
            8   relief with a notice of change of address. Failure to comply may result in dismissal of this
            9   action.
        10                C.     Copies
        11                Plaintiff must serve Defendant, or counsel if an appearance has been entered, a copy
        12      of every document that he files. Fed. R. Civ. P. 5(a). Each filing must include a certificate
        13      stating that a copy of the filing was served. Fed. R. Civ. P. 5(d). Also, Plaintiff must
        14      submit an additional copy of every filing for use by the Court. See LRCiv 5.4. Failure to
        15      comply may result in the filing being stricken without further notice to Plaintiff.
        16                D.     Possible Dismissal
        17                If Plaintiff fails to timely comply with every provision of this Order, including these
        18      warnings, the Court may dismiss this action without further notice. See Ferdik v. Bonzelet,
        19      963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action for failure
        20      to comply with any order of the Court).
        21      IT IS ORDERED:
        22                (1)    Counts Two, Three, and Four are dismissed without prejudice.
        23                (2)    Defendants Igwe, Powell, and Burns are dismissed without prejudice.
        24                (3)    Defendant Delgado must answer Count One.
        25                (4)    The Clerk of Court must send Plaintiff a service packet including the First
        26      Amended Complaint (Doc. 12), this Order, and both summons and request for waiver
        27      forms for Defendant Delgado.
        28                (5)    Plaintiff must complete and return the service packet to the Clerk of Court


TERMPSREF
                                                               - 10 -
            1   within 21 days of the date of filing of this Order. The United States Marshal will not
            2   provide service of process if Plaintiff fails to comply with this Order.
            3            (6)    If Plaintiff does not either obtain a waiver of service of the summons or
            4   complete service of the Summons and First Amended Complaint on Defendant within 90
            5   days of the filing of the Complaint or within 60 days of the filing of this Order, whichever
            6   is later, the action may be dismissed. Fed. R. Civ. P. 4(m); LRCiv 16.2(b)(2)(B)(ii).
            7            (7)    The United States Marshal must retain the Summons, a copy of the First
            8   Amended Complaint, and a copy of this Order for future use.
            9            (8)    The United States Marshal must notify Defendant of the commencement of
        10      this action and request waiver of service of the summons pursuant to Rule 4(d) of the
        11      Federal Rules of Civil Procedure. The notice to Defendant must include a copy of this
        12      Order.
        13               (9)    If Defendant Delgado agrees to waive service of the Summons and First
        14      Amended Complaint, Defendant must return the signed waiver forms to the United States
        15      Marshal, not the Plaintiff, within 30 days of the date of the notice and request for waiver
        16      of service pursuant to Federal Rule of Civil Procedure 4(d)(1)(F) to avoid being charged
        17      the cost of personal service.
        18               (10)   The Marshal must immediately file signed waivers of service of the
        19      summons. If a waiver of service of summons is returned as undeliverable or is not returned
        20      by Defendant within 30 days from the date the request for waiver was sent by the Marshal,
        21      the Marshal must:
        22                      (a)    personally serve copies of the Summons, First Amended Complaint,
        23               and this Order upon Defendant pursuant to Rule 4(e)(2) of the Federal Rules of Civil
        24               Procedure; and
        25                      (b)    within 10 days after personal service is effected, file the return of
        26               service for Defendant, along with evidence of the attempt to secure a waiver of
        27               service of the summons and of the costs subsequently incurred in effecting service
        28               upon Defendant. The costs of service must be enumerated on the return of service


TERMPSREF
                                                            - 11 -
            1         form (USM-285) and must include the costs incurred by the Marshal for
            2         photocopying additional copies of the Summons, First Amended Complaint, or this
            3         Order and for preparing new process receipt and return forms (USM-285), if
            4         required. Costs of service will be taxed against the personally served Defendant
            5         pursuant to Rule 4(d)(2) of the Federal Rules of Civil Procedure, unless otherwise
            6         ordered by the Court.
            7         (11)   Defendant Delgado must answer Count One of the First Amended Complaint
            8   or otherwise respond by appropriate motion within the time provided by the applicable
            9   provisions of Rule 12(a) of the Federal Rules of Civil Procedure.
        10            (12)   This matter is referred to Magistrate Judge Deborah M. Fine pursuant to
        11      Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for all pretrial proceedings as
        12      authorized under 28 U.S.C. § 636(b)(1).
        13            Dated this 30th day of March, 2020.
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                          - 12 -
